Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  September 18, 2020                                                                                Bridget M. McCormack,
                                                                                                                   Chief Justice

                                                                                                          David F. Viviano,
                                                                                                          Chief Justice Pro Tem
  159692(82)
                                                                                                        Stephen J. Markman
                                                                                                             Brian K. Zahra
  DONNA LIVINGS,                                                                                       Richard H. Bernstein
           Plaintiff-Appellee,                                                                         Elizabeth T. Clement
                                                                    SC: 159692                         Megan K. Cavanagh,
                                                                                                                        Justices
  v                                                                 COA: 339152
                                                                    Macomb CC: 2016-001819-NI
  SAGE’S INVESTMENT GROUP, LLC,
            Defendant-Appellant,
  and
  T & J LANDSCAPING & SNOW REMOVAL,
  INC., and GRAND DIMITRE’S OF
  EASTPOINTE FAMILY DINING,
              Defendants.
  _______________________________________/

          On order of the Chief Justice, the motion of the Michigan Association for Justice to
  file a brief amicus curiae is GRANTED. The amicus brief submitted on September 17,
  2020, is accepted for filing.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                                September 18, 2020

                                                                               Clerk